United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3293
                        ___________________________

                         Susie Grissom, On behalf of ZNE

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

           Carolyn W. Colvin, Acting Commissioner of Social Security

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Western District of Arkansas - Texarkana
                                 ____________

                              Submitted: June 21, 2016
                               Filed: June 24, 2016
                                  [Unpublished]
                                  ____________

Before SMITH, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Susie Grissom, on behalf of her minor granddaughter ZNE, appeals the order
of the district court1 affirming the Commissioner’s determination that ZNE is not

      1
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
entitled to child’s disability benefits because her impairments do not meet, medically
equal, or functionally equal, any listing. Upon careful de novo review of the record
and the parties’ submissions on appeal, see Moore ex rel. Moore v. Barnhart, 413
F.3d 718, 721 (8th Cir. 2005), we are satisfied that the Commissioner’s decision is
supported by substantial evidence on the record as a whole, and that Grissom’s
arguments provide no basis for reversal. The judgment of the district court is
affirmed. See 8th Cir. R. 47B.
                         ______________________________




                                         -2-